Citation Nr: 0402443	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

 The veteran had active service from September 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a February 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
evaluation for tinnitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an enhance 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b).

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

The RO should review the claims file and ensure 
that all 
VCAA notice obligations have been satisfied in 
accordance 
with the decision in Quartuccio v. Principi, 16 
Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 5103, and 
5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




